Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 03/17/2021 (“04-16-18 OA”), the Applicant (i) amended the independent claim 1 by incorporating the limitations of claim 2 and arguing the merits of the prior-art rejection of claim 2 and (ii) arguing that the Shin reference relied upon in the prior-art rejection of the independent claim 20 is a non-qualifying prior art  35 U.S.C. 102(a)(2) on 06/17/2021 ("06-17-21 Response”).
The Applicant also amended claim 3, 5, 6, 7, 10, 11, 12, 13 and 20 as well as the title in the 06-17-21 Response.
Currently, claims 1 and 3-20 are pending with non-elected claims 14-19 remaining withdrawn. Claims 1, 3-13 and 20 are examined below.   
In order to advance the examination of the present application, examiner reached out to the Attorney of Record on 06/25/2021 for an examiner's amendment to amend the independent claim 1 with some of the limitation of claims 4; in particular, incorporating "wherein the dielectric material comprises one or more of silicon, silicon nitride or glass" of claim 4. This was done because the examiner came across new prior art references, Ifuku and Teng, that in combination reads at least on the independent claims 2 and 20. No agreement was reached. 
As a result, a second non-final Office action is being sent in order to apply the combination of Ifuku and Teng to at least the independent claims 2 and 20. 
Response to Arguments
Applicant’s amendments to the title have overcome the objection to the Specification as set forth on page 3 under line item number 1 of the 03-17-21 OA.
Applicant's amendments to the independent claim 1 have overcome the 35 U.S.C. 112(a) rejection of claims 1-13 set forth starting on page 3 under line item number 2 of the 03-17-21 OA.
Applicant's amendments to claims 5-7, 10-13 and 20 have overcome the 35 U.S.C. 112(b) rejection of claims 5-7, 10-13 and 20 set forth starting on page 8 under line item number 3 of the 03-17-21 OA.
Applicant's amendments to the independent claim 1 have overcome the prior-art rejections based at least in part by the primary reference Adhikari NPL set forth starting on page 15 under line item numbers 4, 5 and 6 of the 03-17-21 OA.
Applicant’s arguments that Shin is not a qualifying prior art have overcome the 35 U.S.C. 102(a)(2) rejection of claims 1-3 as being anticipated by Shin set forth starting on page 18 under line item number 7 of the 03-17-21 OA.
New grounds of rejection of at least the independent claims 1 and 20 are provided below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2019/0085457 A1 to Ifuku et al. ("Ifuku") and further in view of Pub. No. US 2013/0243969 A1 to Teng et al. ("Teng").
	Regarding independent claim 1, Ifuku teaches a method of forming a graphene layer, the method comprising:
	exposing a substrate surface comprising a dielectric material 302 (para [0046] - "Examples of the target substrate 300...include a substrate in which an insulating film 302 such as an SiO2 film or the like is formed on a semiconductor base 301 made of silicon or the like as shown in FIG. 2B") to a surface treatment (para [0056] - "Prior to the formation of the graphene structure by the remote microwave plasma CVD in step S2, a surface treatment may be performed for the purpose of cleaning the surface of the target substrate."); and
	exposing the substrate surface to a microwave surface wave plasma comprising hydrocarbon and hydrogen radicals to form a graphene layer 310 (para [0047] - "By using a carbon-containing gas as a film-forming raw material gas dissociated in the plasma, a graphene structure 310 is grown on the target substrate 300 as shown in FIG. 2H4)...In addition to the carbon-containing gas, a hydrogen-containing gas such as an H2 gas or the like may be introduced."; para [0094] - "The microwave spreads as a surface wave to a region just under the microwave transmitting plate 24. Surface wave plasma is generated by an Ar gas. This region where the surface wave plasma is generated becomes a plasma generation region. Then, at the timing when the plasma is ignited, a C2H4 gas a carbon-containing gas, which is a film-forming raw material gas, and H2 gas a necessary are supplied from the shower plate 41. These gases are excited and dissociated by the plasma diffused from the plasma generation region and are supplied to the wafer W as a target substrate mounted on the mounting table 2 below the shower plate 41....Therefore, the plasma has a low electron temperature on the wafer W, thereby causing lower damage. Further the high-density plasma mainly composed of radicals is generated..."; see also para [0136]).
	Ifuku does not specify that that the surface treatment on the dielectric material 302 (to clean the surface of the dielectric material 302) includes an oxygenating plasma.
	Teng recognizes that "If the hydrocarbon gas is decomposed by microwaves, plasma or high-energy cyclotron electrons prior to chemical vapor deposition, graphene can be grown at a lower temperature can be grown on the surface of oxides or insulating layers...However, due to the presence of high-energy hydrocarbon radicals, the graphene grown on the surface of the insulating substrate exhibits very high density of defects." (para [0008]).
	Teng teaches that, "In addition, to enhance the crystalline quality of the grown graphene, the growth method may also include treating the dielectric 15 using oxygen 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of forming the graphene layer on the substrate surface comprising silicon dioxide 302 of taught by Ifuku by using oxygenating plasma to clean the surface of the silicon dioxide taught by Teng so as "to enhance the crystalline quality of the grown graphene" (Teng, para [0054]). 
	Regarding claim 3, the combination of Ifuku and Teng teaches the oxygenating plasma that comprises O2 (Teng, para [0054] - "Oxygen is then introduced into the chamber...turning the oxygen gas into plasma.").
	Regarding claim 4, the combination of Ifuku and Teng teaches the dielectric material (silicon dioxide) that comprises silicon oxide (silicon dioxide is a species of silicon oxide; or, silicon oxide can be synonomous with silicon dioxide in the semiconductor art.).
	Regarding claim 5, Ifuku of the combination of Ifuku and Teng further teaches the microwave surface-wave plasma that has a peak power of less than 25 kW (para [0096] - "Preferred conditions for remote microwave plasma CVD is the processing apparatus 100 are as follow."; para [0105] - "Microwave power: 100 to 500 W (more preferably 1000 to 3500 W)"; para [0155] - "a microwave power of 2 kW and a time of 20 min.").

Regarding claim 8, Ifuku of the combination of Ifuku and Teng further teaches a hydrogen gas and a hydrogen-containing gas that are ignited to form the microwave surface-wave plasma comprising hydrocarbon and hydrogen radicals (para [0094] - "The microwave spreads as a surface wave to a region just under the microwave transmitting plate 24...This region where the surface wave plasma is generated becomes a plasma generation region. Then, at the timing when the plasma is ignited, a C2H4 gas as a carbon-containing gas, which is a film-forming raw material gas, and a H2 gas as necessary are supplied from the shower plate 41. These gases are excited and dissociated by the plasma diffused from the plasma generation region and are supplied to the wafer W...Therefore, the plasma has a low electron temperature on the wafer W, thereby causing lower damage.").
	Regarding claim 9, Ifuku of the combination of Ifuku and Teng further teaches the hydrocarbon gas that comprises one or more of methane, ethane, propane, butane, ethylene, propene, or acetylene (para [0050] - "Examples of the carbon-containing gas as the film-forming raw material gas include ethylene (C2H4), methane (CH4), ethane (C2H6), propane (C3H8)...acetylene (C2H2)...").
	Regarding claim 10, Ifuku of the combination of Ifuku and Teng further teaches the surface substrate that is maintained at a temperature of 350 to 1000 [Symbol font/0xB0]C (para [0054]), which overlaps with the claimed range of less than 800 [Symbol font/0xB0]C.
"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 11, Ifuku of the combination of Ifuku and Teng further teaches the graphene layer 310 that comprises 4 to 12 monolayers of graphene (Fig. 14C shows five monolayers of graphene in the A region. Fig. 14D shows 10 monolayers of graphene in the B region.), which overlaps with the claimed range of 5 to 10 monolayers of graphene.
"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since 4 to 12 monolayers of graphene taught by Teng overlaps with the claimed range of 5 to 10 monolayers, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 12, Ifuku of the combination of Ifuku and Teng teaches the time that is in a range of 1 to 200 minutes (para [0054]), which overlaps with the claimed range of the graphene layer that is formed in a period of less than or equal to 15 minutes.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since time of 1 to 200 minutes overlaps with the claimed range of less than or equal to 15 minutes, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, a limitation of "wherein the graphene layer has a resistance of less than or equal to 500 ohm/square" does not distinguish the claimed method over that taught by the combination of Ifuku and Teng, because it is directed to an operational characteristic that can depend on operational temperature. Since the combination of Ifuku and Teng teaches all of the claimed method steps, the method taught by the combination of Ifuku and Teng is reasonably capable of imparting an operational characteristic as recited in the limitation above.

	Regarding independent claim 20, Ifuku teaches a method of forming a graphene layer, the method comprising:
	pretreating a substrate surface comprising a dielectric material 302 (para [0046] - "Examples of the target substrate 300...include a substrate in which an insulating film 302 such as an SiO2 film or the like is formed on a semiconductor base 301 made of silicon or the like as shown in FIG. 2B") by exposing the substrate surface to a surface 
	exposing the substrate surface to a microwave surface wave plasma comprising hydrocarbon and hydrogen radicals to form a graphene layer 310 by igniting acetylene and hydrogen gas (para [0047] - "By using a carbon-containing gas as a film-forming raw material gas dissociated in the plasma, a graphene structure 310 is grown on the target substrate 300 as shown in FIG. 3."; para [0050] - "Examples of the carbon-containing gas as the film-forming raw material gas include...acetylene (C2H2)..."; para [0094] - "The microwave spreads as a surface wave to a region just under the microwave transmitting plate 24. Surface wave plasma is generated by an Ar gas. This region where the surface wave plasma is generated becomes a plasma generation region...These gases are excited and dissociated by the plasma diffused from the plasma generation region and are supplied to the wafer W as a target substrate mounted on the mounting table 2 below the shower plate 41....Therefore, the plasma has a low electron temperature on the wafer W, thereby causing lower damage. Further the high-density plasma mainly composed of radicals is generated..."; see also para [0136]),
	Ifuku does not specify that that the surface treatment on the dielectric material 302 (to clean the surface of the dielectric material 302) includes an oxygenating plasma comprising O2.
	Teng recognizes that "If the hydrocarbon gas is decomposed by microwaves, plasma or high-energy cyclotron electrons prior to chemical vapor deposition, graphene 
	Teng teaches that, "In addition, to enhance the crystalline quality of the grown graphene, the growth method may also include treating the dielectric 15 using oxygen plasma...Oxygen is then introduced into the chamber...turning the oxygen gas into plasma...The surfaces of the dielectric 15 are cleaned by the reactive oxygen radicals." (para [0059]). Teng teaches that "when the dielectrics 15 is selected from the group consisting of silicon dioxide...the introduced gases includes...and the reaction gas A, composed of the carbon-containing gas and hydrogen...." (para [0054]). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of forming the graphene layer on the substrate surface comprising silicon dioxide 302 of taught by Ifuku by using oxygenating plasma to clean the surface of the silicon dioxide taught by Teng so as "to enhance the crystalline quality of the grown graphene" (Teng, para [0054]),
	wherein the oxygenating plasma (Teng, para [0059] - "Oxygen is then introduced into the chamber, and the two electrode plates are charged to generate 10 to 100 watts of power, turning the oxygen gas into plasma.") and the microwave surface-wave plasma have a peak power of less than 25 kW (para [0096] - "Preferred conditions for remote microwave plasma CVD is the processing apparatus 100 are as follow."; para [0105] - "Microwave power: 100 to 500 W (more preferably 1000 to 3500 W)"; para [0155] - "a microwave power of 2 kW and a time of 20 min."),

"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the temperature of 350 to 1000 [Symbol font/0xB0]C taught by Teng overlaps with the claimed range of less than 750 [Symbol font/0xB0]C, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Ifuku of the combination of Ifuku and Teng further teaches the graphene layer 310 that comprises 4 to 12 monolayers of graphene (Fig. 14C shows five monolayers of graphene in the A region. Fig. 14D shows 10 monolayers of graphene in the B region.), which overlaps with the claimed range of 5 to 10 monolayers of graphene.
Since 4 to 12 monolayers of graphene taught by Ifuku overlaps with the claimed range of 5 to 10 monolayers, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Ifuku of the combination of Ifuku and Teng teaches the time that is in a range of 1 to 200 minutes (para [0054]), which overlaps with the claimed range of the graphene layer that is formed in a period of less than or equal to 2 minutes.
prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ifuku and Teng and further in view of Umeno NPL (previously-cited Umeno, M. et al. in "Diamond-like carbon thin films by microwave surface-wave plasma CVD aimed for the application of photovoltaic solar cells".
Regarding claim 7, the combination of Ifuku and Teng teaches that the microwave surface-plasma has a low energy, but does not specify the energy being less than or equal to 10 eV.
The reference [17] published by Umeno NPL, which discloses that microwave (MW) at 2.45 GHz produces surface-wave plasma (SWP) that provides plasma discharge that generate a low electron temperature (2 - 3 eV) (p. 1974, col. 1, paragraph 2). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by the combination of Ifuku and Teng with Umeno NPL so as to minimize plasma induced damages of the substrate surface by selecting the appropriate conditions that include microwave energy and frequency as because “all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 6 or (ii) claim 6 is rewritten in independent form to include all of the limitations of its base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        17 August 2021